Per Curiam.
Appellant was convicted by Recorder’s Court jury of larceny from the person, MCLA § 750.357 (Stat Ann 1954 Rev § 28.589), and was sentenced to a 7-1/2- to 10-year prison term. He has appealed as of right through court-appointed counsel.
Appellant’s brief questions only whether the evidence presented at trial was sufficient to justify a finding of guilt beyond a reasonable doubt. The *717people have filed a motion to affirm. GCR 1963, 817.5(3).
The record contains sufficient evidence to justify the verdict and sentence. The question sought to he reviewed is so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.